Exhibit 10.19

 



THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

This Third Amendment to the Employment Agreement (the “3rd Amendment”) is
entered into by and between QS Energy, Inc. a Nevada corporation (“Employer”)
and Michael McMullen (“Employee”) (collectively, the “Parties”), effective as of
February 15, 2020 (the “Effective Date”).

 

RECITALS

 

A.Effective as of April 1, 2017, the Employer and Employee entered into an
Employment Agreement (the “Employment Agreement”), expiring on March 31, 2019;

 

B.Effective as of April 1, 2019, in the First Amendment to the Employment
Agreement, the Employer and Employee agreed to an extension of the Employment
Agreement for an additional three months, extending the term of the Employment
Agreement until June 1, 2019;

 

C.From June 1, 2019, Employer and Employee operated consistent with the terms of
the Employment Agreement, as amended, on a month-to-month basis;

 

D.Effective as of November 15, 2019, in the Second Amendment to the Employment
Agreement, the Employer and Employee agreed to an extension of the Employment
Agreement for an additional three months, extending the term of the Employment
Agreement until February 15, 2020;

 

E.It is now the desire of Employer and Employee to further amend the Employment
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the Parties agree as follows:

 

I.Section 4 of the Employment Agreement is hereby amended and restated as
follows:

 

Term of Employment. Subject to earlier termination as provided in the Employment
Agreement, as amended, or as may be mutually agreed upon by the Parties,
Employee hereby agrees to continue to be employed by Employer on a
month-to-month basis, and Employer hereby agrees to employ Employee on a
month-to-month basis.

 

II.              If there are any inconsistencies between the Employment
Agreement, as amended, and this 3rd Amendment, the terms and conditions of this
3rd Amendment shall control.

 

III.            Except for the changes set forth in this 3rd Amendment, all
terms and conditions in the Employment Agreement, as amended, shall remain
unchanged and in full force and effect.

 

[Intentionally Left Blank]

 

 

 



 1 

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to the
Employment Agreement as of the Effective Date.

 

  “EMPLOYER”       QS ENERGY, INC.      

 

 

By: /s/ Jason Lane Date: Jason Lane, CEO  

 

 

  “EMPLOYEE”      

 

 

Date: /s/ Michael McMullen   Michael McMullen

 

 

 

 

 

 

 

 

 

 



 2 

 